Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to detecting the presence of one or more items located on the bottom of a shopping cart determined by digital imaging. 

Prior art was found for the claims as follows:
Hagen Todd A. et al. [US 20200198680 A1: already of record] discloses the following claim limitations:
1. A shopping cart (i.e. A physical shopping cart- Abstract) comprising: 
a basket (i.e. a basket 102- ¶0030); 
a shelf connected to the basket (i.e. bottom rack of the cart 300- 0053/cart bottom 316- ¶0051), the shelf located under the basket and spaced sufficiently under the basket to support at least one item (i.e. items placed in the cart bottom 316- ¶0051); 
at least one visual light camera sensor (hereinafter "camera") connected to the shopping cart (i.e. In some implementations, the cart-bottom sensor 308 can include an image sensor such as a complementary metal oxide semiconductor (CMOS) sensor or a charged couple device (CCD)- ¶0047), the shelf in a field of view of (i.e. The physical shopping cart 300 can include a cart-bottom sensor 308 configured and positioned to identify items placed in the cart bottom 316- ¶0051); 
a power supply connected to and adapted to power the at least one camera (i.e. power (e.g., battery power)- ¶0060); 
a shopping cart transceiver connected to and adapted to be powered by the power supply (i.e. the controller 604 can send an update-message to the mobile computing device 606 via a wireless data channel (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, or an 802.11 protocol.)- ¶0095); and 
a microprocessor (i.e. a controller- ¶0007), powered by the power supply (i.e. power (e.g., battery power)- ¶0060) and connected to the shopping cart transceiver (i.e. a controller having a processor and memory- ¶0007), configured to become fully activated when in an interrogation zone of an interrogation zone (i.e. A mobile computing device 512- ¶0076… a transceiver 768- ¶0112) transceiver (i.e. A mobile computing device 512 can physically mount to the physical shopping cart 500 when placed in a mounting fixture 514. Before or as part of physically mounting the mobile computing device 512 in the mounting fixture 514, the mobile computing device 512 can be logically paired with the physical shopping cart 500- ¶0076), the microprocessor configured to determine the presence of the item (i.e. a controller and a sensor array comprising an initial sensor configured to detect possible-items placed into the physical shopping cart- Abstract), the first image and the second image (i.e. still images, video data) obtained by the at least one camera (i.e. A vision sensor can capture computer vision (e.g., still image or images, video data) of physical items, user hands, or other objects passing through the sensor plane 312- ¶0047), the shopping cart transceiver configured to transmit (i.e. a count of the item (e.g., one in this case)- ¶0095).
However, Hagen does not discloes explicitly:
	the shopping cart transceiver comprises an antenna and wireless communications circuit.
In the same field of endeavor, Bjaerum Steinar [US 20180284250 A1: already of record] discloses:
	the shopping cart transceiver comprises an antenna and wireless communications circuit (i.e. The communication circuit 230 may include hardware, such as a processor, controller, or other logic based device to transmit, detect and/or decode wireless data received by an antenna (not shown) of the transceiver based on a wireless protocol (e.g., Bluetooth, Bluetooth low energy, ZigBee, WiFi, and/or the like)- ¶0033).
However, Hagen and Steinar do not discloes explicitly:
	by comparing second data from a second image of the shelf with the item against first image data from a first image of the shelf without the item, the first data retained in non-transitory memory accessible to the microprocessor.
In a related field of endeavor, Imai Hirohisa et al. [US 20190141797 A1: already of record] teaches:
	by comparing second data from a second image of the shelf with the item (i.e. food image- ¶0045) against first image data from a first image of the shelf without the item (i.e. Empty chamber image storage unit 31 stores an image of the inside of a chamber in an empty state, that is, an image of the chamber where no food is disposed (empty chamber image)- ¶0045), the first data retained in non-transitory memory (i.e. an empty chamber image storage unit 31- ¶0045) accessible to the (i.e. image comparator 32- ¶0045) microprocessor (i.e. Image comparator 32 compares an image of the inside of the chamber captured by camera 16 with an empty chamber image stored in empty chamber image storage unit 31, thus removing an image portion of a bottom of the chamber from the in-chamber image and extracting only a food image portion- ¶0045).
However, Hagen, Steinar and Imai do disclose explicitly:
the shopping cart transceiver and the interrogation zone transceiver are configured to communicate wirelessly, the interrogation zone transceiver is in a location that is independent from the shopping cart.
In the same field of endeavor, Goren David P. et al. [US 20050030160 A1: already of record] discloses:
the shopping cart transceiver and the interrogation zone transceiver are configured to communicate wirelessly (i.e. the RFID tag antenna 305 inductively couples with the antenna of the RFID reader 104 when the RFID reader 104 is sending a RF signal, inducing a voltage in the RFID tag antenna 305 that is rectified and regulated by wakeup/charge circuit 304- ¶0032), the interrogation zone transceiver is in a location (i.e. in proximity to each other- ¶0032) that is independent from the shopping cart(i.e. when the RFID reader 104 and the multimode tag 102 are in proximity to each other- ¶0032).

Hagen Todd A. et al. [US 20200198680 A1: already of record] discloses the following claim limitations:
20. (Previously Presented) A method comprising: 
	providing a shopping cart that includes a basket(i.e. a basket 102- ¶0030), a shelf connected to and located under the basket(i.e. bottom rack of the cart 300- 0053/cart bottom 316- ¶0051), a microprocessor(i.e. a controller- ¶0007), a camera(i.e. In some implementations, the cart-bottom sensor 308 can include an image sensor such as a complementary metal oxide semiconductor (CMOS) sensor or a charged couple device (CCD)- ¶0047), non-transitory memory (i.e. a controller having a processor and memory- ¶0007), a power (i.e. power (e.g., battery power)- ¶0060), and a shopping cart transceiver(i.e. the controller 604 can send an update-message to the mobile computing device 606 via a wireless data channel (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, or an 802.11 protocol.)- ¶0095), the microprocessor controlling the camera, the non-transitory memory, and the shopping cart transceiver powered by the power supply(i.e. the controller 604 can send an update-message to the mobile computing device 606 via a wireless data channel (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, or an 802.11 protocol.)- ¶0095); 
	with the microprocessor in an active state, collecting a first optical image of the shelf when empty via the camera(i.e. A vision sensor can capture computer vision (e.g., still image or images, video data) of physical items, user hands, or other objects passing through the sensor plane 312- ¶0047), the active state defined by controlling functionality and power to the camera, the non-transitory memory, and the shopping cart transceiver as well as executing all relevant internal microprocessor functionality (i.e. A mobile computing device 512 can physically mount to the physical shopping cart 500 when placed in a mounting fixture 514. Before or as part of physically mounting the mobile computing device 512 in the mounting fixture 514, the mobile computing device 512 can be logically paired with the physical shopping cart 500- ¶0076); 
However, Hagen does not discloses explicitly:
storing the first data of the first optical image to the non-transitory memory; 
collecting a second optical image of the shelf via the camera when within the interrogation zone after the waking up step; 
comparing second data from the second optical image with the first data retained in the non- transitory memory via the microprocessor.
In the same field of endeavor, Imai Hirohisa et al. [US 20190141797 A1: already of record] discloses:
storing the first data of the first optical image to the non-transitory memory (i.e. an empty chamber image storage unit 31- ¶0045); 
collecting a second optical image of the shelf via the camera when within the interrogation zone after the waking up step (i.e. Disposing position guide unit 30 detects where food is disposed based on an image captured by camera 16 and guides the food in a movement direction of the food- ¶0043); 
comparing second data from the second optical image with the first data retained in the non- transitory memory via the microprocessor (i.e. Image comparator 32 compares an image of the inside of the chamber captured by camera 16 with an empty chamber image stored in empty chamber image storage unit 31, thus removing an image portion of a bottom of the chamber from the in-chamber image and extracting only a food image portion- ¶0045). 
However, Hagen and Imai does not teach explicitly:
transitioning the microprocessor in a sleep state defined by a low-power consuming condition after the storing step; 
the shopping cart transceiver receiving a wireless signal when in an interrogation zone produced by a checkout station transceiver while in the sleep state; 
waking up the microprocessor from the sleep state to the active state via the wireless signal; 
In the same field of endeavor, Goren David P. et al. [US 20050030160 A1: already of record] discloses:
transitioning the microprocessor in a sleep state (i.e. idle state- ¶0012) defined by a low-power consuming condition after the storing step(i.e. in the idle state the power to the wireless transceiver 310 can be turned off to conserve power- ¶0043); 
the shopping cart transceiver receiving a wireless signal (i.e. a RF signal, inducing a voltage in the RFID tag antenna 305 that is rectified and regulated by wakeup/charge circuit 304- ¶0032) when in an interrogation zone produced by a checkout station transceiver while in the sleep state(i.e. in proximity to each other- ¶0032); 
waking up the microprocessor from the sleep state to the active state via the wireless signal(i.e. Wakeup/charge circuit 304 provides energy to charging circuit 312 to charge the battery 314 to provide power to the multimode tag 102. In one embodiment, when the RFID reader 104 and the multimode tag 102 are in proximity to each other, the RFID tag antenna 305 inductively couples with the antenna of the RFID reader 104 when the RFID reader 104 is sending a RF signal, inducing a voltage in the RFID tag antenna 305 that is rectified and regulated by wakeup/charge circuit 304. The rectified voltage is supplied to the charging circuit 312 for charging the battery 314. Also, in one embodiment of the present invention where the multimode tag 102 is in an idle state, receiving the induced voltage at the wakeup/charge circuit 304 can cause a signal to be generated that "wakes" the multimode tag 102 from the idle state- ¶0032); 
However, Hagen, Imai and Goren does not teach explicitly:
determining a status of whether there is at least one item disposed on the shelf from the comparing step, the status is either an empty status indicating no item disposed on the shelf or a full status indicating at least one item disposed on the shelf; 
transmitting the status to a checkout station; and 
providing notice at the checkout station of the status.
In the same field of endeavor, Richards Jacob D. et al. [US 20180039841 A1: already of record] discloses:
determining a status of whether there is at least one item disposed on the shelf from the comparing step (i.e. The stream of images are processed and analyzed to determine a bottom-of-basket (BOB) status for each checkout lane- ¶0004), the status is either an empty status indicating no item disposed on the shelf or a full status indicating at least one item disposed on the shelf (i.e. The BOB status indicates whether a shopping cart at the checkout lane has any items on a lower tray of the shopping cart that need to be scanned and paid for- ¶0004); 
transmitting the status to a checkout station(i.e. The BOB status is then translated to a BOB indicator that is communicated to a corresponding checkout lane device at the checkout lane- ¶0004); and 
providing notice at the checkout station of the status(i.e. The BOB indicator alerts the cashier at the checkout lane of the presence of items on the lower tray of the shopping cart- ¶0004).

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488